DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 6/30/2021, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

13. (Currently Amended) A method for controlling an image processing apparatus capable of communicating with a server apparatus, the method comprising: 
analyzing content of a document corresponding to a first job; 
searching a database of the server apparatus for relevant content that is related to the content of the document based on a result of the analyzing; 
displaying [[the]] information related to the searched-for relevant content; 
controlling to execute the first job, 
wherein, if the first job is one of a job for copying, scan transmission or FAX transmission, the analyzing is started based on scanned image data of the document obtained 
wherein, if the first job is a print job for printing of the document, the analyzing is performed based on the document included in the first job before starting the execution of the first job, and further the displaying is performed in parallel with the execution of the first job; 
generating a second job based on the searched-for relevant content if an output instruction is accepted from a user for the displayed information related to the searched-for relevant content, wherein the second job is different from the first job; and 
controlling to execute the generated second job.  


14. (Currently Amended) A non-transitory computer-readable storage medium storing a computer program for causing a computer to perform: 

analyzing content of a document corresponding to a first job;
searching a database of the server apparatus for relevant content that is related to the content of the document based on a result of the analyzing; 
displaying [[the]] information related to the searched-for relevant content; 
controlling to execute the first job, 
wherein, if the first job is one of a job for copying, scan transmission or FAX transmission, the analyzing is started based on scanned image data of the document obtained after starting the execution of the first job, and further at least one of the started analyzing, the searching, and the displaying is performed in parallel with the execution of the started first job, and 
wherein, if the first job is a print job for printing of the document, the analyzing is performed based on the document included in the first job before starting the execution of the first job, and further the displaying is performed in parallel with the execution of the first job;
generating a second job based on the searched-for relevant content if an output instruction is accepted from a user for the displayed information related to the searched-for relevant content, wherein the second job is different from the first job; and 
controlling to execute the generated second job.


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed towards an image processing apparatus capable of communicating with a server apparatus, method and a non-transitory computer-readable medium storing a computer program for causing a computer to perform method steps.  The unique aspects of the independent claims are as follows:

wherein, if the first job is one of a job for copying, scan transmission or FAX transmission, the analyzing is started based on scanned image data of the document obtained after starting the execution of the first job, and further at least one of the started analyzing, the searching, and the displaying is performed in parallel with the execution of the started first job, and 
wherein, if the first job is a print job for printing of the document, the analyzing is performed based on the document included in the first job before starting the execution of the first job, and further the displaying is performed in parallel with the execution of the first job.

These features were not found in the applied and/or cited prior art.  These above features combined with the rest of the independent claim features overcome the prior art as a whole.  Thus, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CHAD DICKERSON/Primary Examiner, Art Unit 2672